DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19−20, directed to species non-elected without traverse.  Accordingly, claims 19−20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Fish on 8/12/22.

The application has been amended as follows: 

Claims 2, 4−5, and 19−20 have been cancelled.

In claim 1, the following paragraph has been inserted in between lines 9 and 10:
--a wing mechanically coupled to the main body, wherein the wing has each of a left outboard wing and a right outboard wing configured to independently pivot about a substantially spanwise axis, relative to the main body; and--

In paragraph [0061] of the Specification, “U.S. Provisional Pat. No. 62/757,680 (Karem)” has been changed to --US20200239127A1 (Karem)--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the nearest prior art is considered to be US Patent No. 5,381,985 to Wechsler et al. (“Wechsler”); US Patent No. 8,640,985 to Brunken, Jr. (“Brunken”); US Patent No. 3,035,789 to Young; US Patent No. 8,366,049 to Karem; US Patent No. 5,499,785 to Roberts et al. (“Roberts”); and US Patent No. 10,279,892 to Bosworth.
Wechsler, Brunken, and Young teach either tiltwing or tiltrotor aircraft having co-axial rotors at the distal ends of their respective wings. Wechsler specifically teaches “[m]ounting the proprotor 12 on the tip of the wing section, or as closely thereto as possible” to allow using larger rotors. Roberts and Karem teach using tiltrotor or tiltwing aircraft to carry heavy payloads. Bosworth teaches an outer wing capable of pivoting independently of the main wing for a single rotor tiltrotor, where the outer wing is used to reduce the effect of whirl flutter by oscillating at a controlled frequency to damp vibrations. It would have been obvious to one of ordinary skill to use the aircraft taught by Wechsler, Brunken, and Young to carry heavy payloads. Furthermore, an aircraft sized to lift heavy payloads would require much less lift when unloaded (such as during a return flight after dropping off a payload), and would therefore be expected to provide sufficient thrust such that the aircraft is capable of controlled vertical takeoff and landing, even if up to one of the variable pitch rotor systems of each of the coaxial rotor stacks is inoperable. Despite this, it would not have been obvious to further modify such aircraft to incorporate the outer wing of Bosworth except through impermissible hindsight, since the vibration-cancelling properties and abilities of co-axial rotors compared to single rotors reduces the need for such a device, and furthermore Wechsler specifically points to advantages of placing the rotors at the wingtips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/13/2022